DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a response filed 9/21/2022, Applicant amended claim 21 and added new claims 22-23.  Claims 6, 10-13 remain cancelled.  This amendment is acknowledged.  Claims 1-5, 7-9, and 14-23, filed 9/21/2022, are pending with non-elected claims 14-20 being withdrawn from consideration as discussed above.  Claims 1-5, 7-9, and 21-23 are currently being examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16, 313, 315 disclosed in paragraph [0027] and are now included in the claims (new claim 22)), and 21 [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield US Pat. No. 2,713,859.
Bradfield teaches:
In Reference to Claim 21
An air gun (air gun, Fig. 1-4) comprising: 
a magazine configured to contain a projectile therein (magazine 31 holds projectiles 33 within chambers 32); 
a bulk air supply containing a pressurized gas (pressurized gas is stored in bulk chamber 12 which may be further supplied with more gas from a relatively high air or gas pressure source via pipe 5 and hose 7, Fig. 2, Col. 1 lines 57-70, Col. 2 lines 41-50);
a barrel configured to receive the projectile from the magazine (barrel 1 receives the projectile 33 from the magazine when fired, Col. 2 lines 41-50); and 
a valve configured to release pressurized gas into the magazine when the valve is actuated such that the projectile in the magazine is forced out of the magazine and through the barrel of the air gun by the pressurized gas released by the valve (valve port 28 between the pressurized cylinder and the magazine is opened by piston 13 (movable valve/cover) when trigger 15 is actuated to release pressurized gas from chamber 12 through the magazine chamber 32 and therefore firing the projectile 33 through the barrel 1, Col. 2 lines 41-55); 
wherein the air gun does not have a bolt probe (there is no bolt probe present as the pressurized gas expelled through passage 27 is the only force firing the projectile through the magazine and barrel, Fig. 2, Col. 2 lines 41-50).   
In Reference to Claim 22
The air gun of claim 21, wherein: the barrel includes a bore having a diameter (barrel 1 has an internal bore diameter to hold and fire pellet 33 therefrom, Fig. 1-2); and the valve includes a valve seat having an internal diameter that is larger than the diameter of the bore (valve piston 13 (having an outer diameter matching the inner diameter of the cylinder/housing) is movable along a seat/cylinder inner surface/diameter of cylinder portion 23, Fig. 2, wherein the piston 13 and cylinder are clearly larger in diameter than the inner diameter of barrel 1, Fig. 1-2).
Response to Arguments
Applicant’s arguments, see pages 10-16, filed 9/21/2022, with respect to claims 1-5 and 7-9 have been fully considered and are persuasive.  The 103 rejections of claims 1-5 and 7-9 have been withdrawn. 
Applicant's arguments filed 9/21/2022 regarding claims 21-22 have been fully considered but they are not persuasive. The applicant argues that Bradfield does not teach the claimed bulk air supply containing a pressurized gas as well as the newly presented limitation of the valve seat having a diameter larger than the barrel.  This is not accurate.  The applicant mischaracterizes the movable valve assembly as the air pressure supply (spring biased plunger 13), where the cylinder chamber 12 is positioned in front of this spring valve assembly and is the bulk air supply containing highly pressurized gas that is selectively released by the spring biased plunger valve when the trigger is actuated.  The rejection has been updated to show where the drawings and specification specifically teaches this amended claim limitation and therefore this argument is not found persuasive.
Allowable Subject Matter
Claims 1-5, 7-9, and 23 are allowed.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Lilley (4,986,251), Casas Silva (7,398,776) teach similar air gun and safety assemblies.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711